DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 04/01/2022, with respect to the rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see pg. 8-12, filed 04/01/2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US 2011/0294053 A1), in view of Takada et al. (US 2007/0231733 A1).

Fuji teaches an electrophotographic photoreceptor that contains a charge transporting material and a binder resin in the outermost layer of the photoreceptor ([0012]). In the photosensitive layer of the electrophotographic photoreceptor, a binder resin having a structural unit represented by formula (2) and formula (3), as comonomer units, is contained in the outermost layer ([0058]). By copolymerizing general formula (2) with general formula (3), the resultant copolymer can be regulated so as to have a moderate glass transition temperature (Tg) ([0063]).
Fuji further teaches that a protective layer may be formed as an outmost layer on the photosensitive layer. The protective layer contains at least a charge-transporting material represented by formula (1) and a binder resin represented by formulas (2) and (3). Additives may be added to the protective layer as long as they do not impair the hardness or percentage of elastic deformation. Examples of the additives include particles of resins, such as a fluororesin, silicone resin, and crosslinked polystyrene resin and inorganic particles such as alumina particles and silica particles ([0104]). 

    PNG
    media_image1.png
    119
    306
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    152
    300
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    137
    307
    media_image3.png
    Greyscale

Figure 1. General formulas (1), (2), and (3) respectively found in [0048], [0058], and [0060] of Fuji. 

Furthermore, Fuji further teaches that the photosensitive layer should have a high surface hardness and then subsequently teaches that the surface hardness of the photosensitive layer is from 200 N/mm2 (0.20 GPa) to 290 N/mm2 (0.29 GPa) and more preferably from 230 N/mm2 (0.23 GPa) to 270 N/mm2 (0.27 GPa) ([0099]). The surface hardness of the photosensitive layer is designed within this range in the interest of inhibiting noise generation due to friction with the cleaning blade or inhibiting the generation of surface scratches ([0099]).
Fuji teaches that the photosensitive member may include photosensitive layers of a single-layer structure in which a charge-generating material and a charge-transporting material are present in the identical layer in the state of being dispersed in a binder resin (“single-layer type photosensitive layer”) ([0073]). The photosensitive member may also include photosensitive layers of a multilayer structure composed of two or more layers including a charge-generating layer in which a charge-generating material has been dispersed in a binder resin and a charge transporting layer in which a charge-transporting material has been dispersed in a binder resin (“multilayer type photosensitive layer”) ([0073]). Additionally, the binder resin contains structural units represented by formulas (2) and (3), as previously outlined. Fuji further teaches that the binder resin may be a mixture of the binder resin according to the invention and one or more other resins. Examples of the other resins include polymer and copolymers of acrylic ester resins, methacrylic ester resin, polyester resins, and cellulose ester resins ([0077]).
Finally, Fuji teaches that the charge-transporting material represented by formula (1), as previous outlined, may be used in any desired amount unless the effects of the invention are lessened. Fuji teaches that too small amounts of the charge-transporting material results in impaired electrical properties. Therefore, Fuji recommends that the amount of the charge-transporting material present in the photosensitive layer be 30 parts by weight or more, per 100 parts by weight of the binder resin ([0078]). 
Fuji is silent to teach the glass transition temperature of the outermost layer of the photoreceptor and the use of filler particles in the outermost layer of the photoreceptor. However, Takada teaches an image forming apparatus containing an electrophotographic photoconductor, where a glass transition temperature of an outermost layer of the electrophotographic photoconductor is 100 ºC or more (Abstract, [0041]). The electrophotographic photoconductor may be either a single-layer electrophotographic photoconductor ([0026], [0038]) or a multilayer electrophotographic photoconductor ([0027], [0038]). The outermost layer in the multilayer photosensitive layer is, for example, the charge transporting layer and the protective layer. The outermost layer in the single-layer photosensitive layer is, for example, the single-layer photosensitive layer and the protective layer ([0040]). 
Takada then teaches that the glass transition temperature of the outermost layer is 100 ºC or more, preferably 100 ºC to 200 ºC, and more preferably 110 ºC to 135 ºC. When the glass transition temperature is less than 100 ºC, the adhesive property of the toner and the outermost layer may be increased, and the toner transferring ability may be decreased. When the glass transition temperature is more than 200 ºC, the mutual action among the materials of the outermost layer may be stronger, but cracking may occur ([0041]).
Finally, Takada teaches that the protective layer of the electrophotographic photoconductor contains a binder resin and a filler ([0102]-[0103]). Takada teaches that it is effective to add the filler into the protective layer in order to improve wear resistance ([0105]). Examples of the fillers include fine powders of organic materials such as fluorine resin (polytetrafluoroethylene), and a silicone resin; inorganic materials such as titanium oxide, silica, alumina, zirconium oxide, tin oxide, indium oxide, and potassium titanate ([0105]). The content of the filler added to the protective layer is preferably 10% by mass to 40% by mass, and more preferably 20% by mass to 30% by mass ([0106]). When the content of the filler is less than 10% by mass, the filler is heavily worn and has less durability. When the content of the filler is more than 40% by mass, the possibility of a bright area may be significantly increased during exposure, resulting in the reduction of sensitivity ([0106]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a filler, such as polytetrafluoroethylene, into the outermost layer of the photoreceptor of Fuji, in order to improve its wear resistance. Furthermore, it would have been obvious to someone of ordinary skill in the art have optimized the glass transition temperature (Tg) of the outermost layer of the photoreceptor of Fuji, in order to perfect the result effective variables taught by Fuji and Takada. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737               

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/03/2022